UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 13-7306


JOHN FRANKLIN MEREDITH, IV,

                     Petitioner - Appellant,

              v.

JUSTIN ANDREWS,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:12-hc-02198-D)


Submitted: October 24, 2017                                  Decided: November 7, 2017


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


John Franklin Meredith, IV, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Franklin Meredith, IV, appeals the district court’s order dismissing his 28

U.S.C. § 2241 (2012) petition. Meredith relies on the savings clause in 28 U.S.C. § 2255(e)

(2012) to challenge his career offender designation, but we have “not extended the reach

of the savings clause to those petitioners challenging only their sentence.” United States

v. Poole, 531 F.3d 263, 267 n.7 (4th Cir. 2008). The district court, however, lacked

jurisdiction over Meredith’s petition. Rice v. Rivera, 617 F.3d 802, 807 (4th Cir. 2010)

(per curiam). We therefore modify its order to reflect a dismissal without prejudice for

lack of jurisdiction and affirm the dismissal as modified. We grant Meredith leave to

proceed in forma pauperis. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                              AFFIRMED AS MODIFIED




                                            2